Not for publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 03-1616

                       ARTHUR J. JACKSON, JR.,

                         Plaintiff, Appellant,

                                      v.

                     CITY OF CAMBRIDGE, ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Robert E. Keeton, U.S. District Judge]


                                   Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.




     Arthur Jackson, Jr. on brief pro se.
     Merita A. Hopkins and Thomas R. Donohue on brief for appellees
City of Boston and Eugene Hurley.
     Birge Albright on brief for appellee City of Cambridge.



                           December 31, 2003
       Per Curiam.     Pro se appellant Arthur Jackson, Jr., appeals

from the dismissal of his suit under 42 U.S.C. § 1983.                 After

careful review of the record and the parties' briefs, we affirm,

essentially for the reasons given by the district court in its

Memorandum and Order dated April 3, 2003.                We add only the

following comments.

       We see no need to decide whether the double jeopardy claim was

barred by res judicata, as the district court held, because that

claim was properly dismissed for other reasons. In part, the claim

was based on the time served sentence for appellant's armed robbery

conviction, which allegedly did not credit appellant for time

served on a prior mutually exclusive conviction which had been

vacated.      But the defendants played no role in securing the time

served sentence on the armed robbery conviction.             Therefore, they

cannot be held liable for any failure to give the sentence credit.

       Furthermore, there is no basis for any suit against the

individual     defendant,     Boston    police   detective   Eugene   Hurley.

Hurley had probable cause to seek the armed robbery arrest warrant,

and he is absolutely immune with respect to his testimony before

the grand jury, Kyricopoulos v. Town of Orleans, 967 F.2d 14, 16

(1st   Cir.    1992)   (per   curiam)    (citation   omitted).    Qualified

immunity would protect him from any damages claim based on the

alleged double jeopardy violation arising out of his pursuit of the

armed robbery charges.

       Affirmed.


                                        -2-
-3-